Title: To George Washington from Jeremiah Olney, 10 March 1783
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir
                            Providence 10th March 1783
                        
                        I have the Honor to acquaint your Excellency, the Genl Assembly of this State Conven’d at Providence on 24th
                            Ulto & after a Session of Twelve Days, they Rise without adopting any measures whatever for Compleating the Regmt
                            to the Establishment Requir’d, for So Sanguine where the Legislature (from various Reports Circulating) that a Definitive
                            Treaty of Peace, between the powers at War, had already or would in the Course of March, be agreed upon & Sign’d,
                            That I Could not Even prevail on them to make provision for paying the Bountys of 23 Reinlisted
                            Levies—therefore only Six of that Number who had Sold their Notes, will be Retain’d in Service—from the unusual Tardiness
                            of the State on the present ocation, I must Experience the mortification to See the Derangment take Effect in my Regmt and
                            Shall Direct Majr Olney who is Now with the Regmt to Compleat the Same. I have the Honor to be with the greatest Esteem
                            Your Excellency’s Very Obed. Hume Servt
                        
                            Jereh Olney
                        
                    